 Case 17-36268        Doc 195      Filed 12/14/20 Entered 12/14/20 15:50:16              Desc Main
                                   Document      Page 1 of 20


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                             )
                                                   )           Case No. 17bk36268
         JOSEPH J PORADA, JR.                      )
                                                   )           Chapter 11
                Debtor.                            )
                                                   ).           Honorable Timothy A. Barnes

    FINDINGS OF FACT AND CONCLUSIONS OF LAW IN SUPPORT OF ORDER
  AWARDING TO RATHJE & WOODWARD, LLC, 63(&,$/&2816(/FOR JOSEPH J
  PORADA, JR., FOR ALLOWANCE AND PAYMENT OF INTERIM COMPENSATION
                    AND REIMBURSEMENT OF EXPENSES

TOTAL FEES REQUESTED:              $ 63,543.00    TOTAL COSTS REQUESTED:               $ 72.55
TOTAL FEES REDUCED:                $ 1,001.00     TOTAL COSTS REDUCED:                 $ 0.00
TOTAL FEES ALLOWED:                $ 62,542.00    TOTAL COSTS ALLOWED:                 $ 72.55

                       TOTAL FEES AND COSTS ALLOWED: $62,614.55

        The attached time and expense entries have been underlined to reflect disallowance in whole
or in part. The basis for each disallowance is reflected by numerical notations that appear on the left
of each underlined entry. The numerical notations correspond to the enumerated paragraphs below.

(1)      Lumping – TOTAL of disallowed amounts (10% of affected entries): $ 871.00

        The Court may impose a ten percent penalty on entries that appear to be “lumping.” The
Court will reduce each entry marked as such per the penalty. In re Wildman, 72 B.R. 700, 709 (Bankr.
N.D. Ill. 1987) (Schmetterer, J.) (“Applicants may not circumvent the minimum time requirement or
any of the requirements of detail by “lumping” a bunch of activities into a single entry. [citation
omitted]. Each type of service should be listed with the corresponding specific time allotment.”).

(2)      Unreasonable Time – TOTAL of disallowed amounts: $ 130.00

         The Court denies the allowance in part of compensation for the indicated task(s) since the
professional or paraprofessional expended an unreasonable amount of time on the task(s) in light of
the nature of the task(s), the experience and knowledge of the professional performing the task(s),
and the amount of time previously expended by the professional or another on the task(s). In re
Pettibone, 74 B.R. 293, 306 (Bankr. N.D. Ill. 1987) (Schmetterer, J.) (“The Court will determine what
is the reasonable amount of time an attorney should have to spend on a given project... An attorney
should not be rewarded for inefficiency. Similarly, attorneys will not be fully compensated for
spending an unreasonable number of hours on activities of little benefit to the estate.”); In re
Wildman, 72 B.R. 700, 713 (Bankr. N.D. Ill. 1987) (Schmetterer, J.) (same).

       As to the time devoted to the preparation of the fee application itself, the Court denies the
allowance of compensation that is disproportionate to the total hours in the main case. In re
 Case 17-36268         Doc 195      Filed 12/14/20 Entered 12/14/20 15:50:16               Desc Main
                                    Document      Page 2 of 20


Wildman, 72 B.R. 700, 711 (Bankr. N.D. Ill. 1987) (Schmetterer, J.) (“In the absence of unusual
circumstances, the hours allowed by this Court for preparing and litigating the attorney fee
application should not exceed three percent of the total hours in the main case.”); In re Spanjer Bros.,
Inc., 203 B.R. 85, 93 (Bankr. N.D. Ill. 1996) (Squires, J.) (compensation limited to 5%); see also In re
Pettibone Corp., 74 B.R. 293, 304 (Bankr. N.D. Ill. 1987) (Schmetterer, J.) (citing Coulter v. State of
Tennessee, 805 F.2d 146, 151 (6th Cir. 1986) (in nonbankruptcy cases, compensation for preparation
and litigation of fee petitions limited to 3-5% of the hours of the main case)).




Dated: December 14, 2020
                                                                 Timo
                                                                 Timothy
                                                                   mo
                                                                   moth
                                                                     oth
                                                                       hy A.
                                                                          A. B
                                                                             Barnes
                                                                               arne
                                                                               arn s
                                                                 United States Bankruptcy Judge
             Case 17-36268      Doc 195     Filed 12/14/20 Entered 12/14/20 15:50:16               Desc Main
                                            Document      Page 3 of 20

                                              Rathje Woodward LLC
                                                 300 Roosevelt Road
                                                      Suite 300
                                                Wheaton, IL 60187 USA

                             Ph: 630-668-8500                             Fax: 630-668-9218

Joseph Porada                                                                                        November 4, 2020
P.O. Box 31232
Chicago, IL                                                                                     File #:   JSW17373
60631-0232                                                                                      Inv #:    Settle

RE:    State Court Litigation/Appeal/
       Bankruptcy Case No. 17-36268

 DATE                  DESCRIPTION                                               HOURS AMOUNT LAWYER
 Oct-09-18             Draft motion to file reply brief instanter.                   0.30        78.00       DPH

 Oct-18-18             Confer with T. Elliott and D. Hollander (.30); cite           4.50       675.00         NW
                       check brief (3.10); format, finalize and efile same
                       (.90); serve on opposing counsel (.20).

 Nov-26-18             Prepare for hearing on Rathje application for                 0.80       260.00        CLP
                       compensation; review case filings regarding same.

 Nov-27-18             Prepare for and participate in hearing on Rathje              1.10       357.50        CLP
                       application for compensation.

 Mar-08-19             Review fee petition.                                          0.30        97.50       TDE

 Mar-19-19             Review fee petition; telephone conference with                0.50       162.50       TDE
                       opposing counsel re same.

 Apr-03-19             Review fee petition; telephone conference with client         0.60       195.00       TDE
                       re same; execute stipulation.

 May-14-19             Review documents for production.                              0.90       292.50       TDE

 May 20-19             Review documents for production and prepare for               0.80       260.00       TDE
                       production.

 Jun-06-19             Review document demand; forward same to client.               0.20        65.00       TDE

 Jun-19-19             Correspondence with T. Banich; locate and review              0.20        65.00       TDE
                       assignment documents.

 Jun-21-19             Draft response to R. Minetz.                                  0.40       130.00       TDE

 Jul-15-19             Tax matters and Tax liability estimates review with           0.40       130.00        JSW
                       T. Banich and J. Porada.

 Sep-05-19             Review documents for production.                              0.30        97.50       TDE

                       Totals                                                       11.30     $2,865.50

                                                                                                      Exhibit A
      Case 17-36268     Doc 195        Filed 12/14/20 Entered 12/14/20 15:50:16   Desc Main
                                       Document      Page 4 of 20
Invoice #: Settle                            Page 2                       November 4, 2020

 DISBURSEMENTS

 Oct-18-18            UPS – Delivery to Clerk of Appellate Court                   22.24

 Oct-31-18            Westlaw – Online Research                                     3.48

                      Westlaw – Online Research                                    24.33

 Nov-06-18            Pacer Research                                                0.50

 Nov-19-18            Pacer Research                                                2.20

 Nov-26-18            Pacer Research                                                4.20

 Dec-12-18            Pacer Research                                                8.10

 Jan-16-19            Pacer Research                                                0.90

 Aug-12-19            Pacer Research                                                2.30



                      Totals                                                      $68.25

                      Total Fee & Disbursements for all charges on this                      $2,933.75
                      matter

 TAX ID Number        XX-XXXXXXX




                                                                                    Exhibit A
         Case 17-36268    Doc 195      Filed 12/14/20 Entered 12/14/20 15:50:16             Desc Main
                                       Document      Page 5 of 20
                                       Rathje Woodward LLC
                                           300 Roosevelt Road
                                                Suite 300
                                          Wheaton, IL 60187 USA

                       Ph: 630-668-8500                           Fax: 630-668-9218

Joseph Porada                                                                                   November 4, 2020
P.O. Box 31232
Chicago, IL                                                                              File #:       jsw18318
60631-0232                                                                               Inv #:        Settle

RE:    General

 DATE              DESCRIPTION                                             HOURS AMOUNT LAWYER
 Oct-14-19         Perform title search of PINS 16-29-100-001 and 002;       0.30         45.00           DDJ
                   review Trustee’s Deed conveying 6339-47 W.
                   Cermak Road property to CBN Partners, LTD and
                   JJPRidgelandKKJJ, LLC; review and respond to
                   email from J. Worthen attaching trustee’s deed.

 Apr-16-20         Review FP documents research re: spendthrift              1.30        422.50           JSW
                   clauses; ecommunications to K. Morgan, J. Porada
                   regarding same.

 Apr-17-20         Further research regarding spendthrift clauses and        2.20        715.00           JSW
                   revocable trust legal status; ecommunications to K.
                   Morgan regarding same.

 Apr-20-20         Florence Porada matters related to Bankruptcy Estate      1.50        487.50           JSW
                   assets and liabilities; ecommunications to K. Morgan
                   regarding memorandum.

 Apr-21-20         General research, document review and related due         1.60        520.00           JSW
                   diligence in connection with general trust law,
                   Illinois Trust Code.

 (1) Lumping                                                                           Reduced
                                                                                       10%/$52


 Apr-22-20         Continued general research, and related due diligence     2.20        715.00           JSW
                   in connection with general trust law, Illinois Trust
                   Code; draft of conflict memorandum.

 (1) Lumping                                                                            Reduced
                                                                                      10%/$71.5


 Apr-23-20         Continued general research, and related due diligence     1.80        585.00           JSW
                   in connection with general trust law, Illinois Trust
                   Code; finalization of Conflict Memorandum and
  (1) Lumping      reviews with T. Elliott                                          Reduced
                                                                                    10%/$58.5


                                                                                                   Exhibit A
        Case 17-36268   Doc 195      Filed 12/14/20 Entered 12/14/20 15:50:16        Desc Main
                                     Document      Page 6 of 20
Apr-27-20         Reviews of Bankruptcy settlement matters with K.       3.00     975.00      JSW
                  Morgan; tax research re: COD income exclusion,
                  Code Secs 108/1017 tax attribute reductions, and
                  related planning.

(1) Lumping                                                                      Reduced
                                                                                10%/97.5



Apr-28-20         Review of draft settlement agreement and ordering of   5.50   1,787.50      JSW
                  structural matters; memorandum regarding same
                  preparation and ecommunication (2.80) delivery to
                  K. Morgan, J. Porada (2.70).




                                                                                       Exhibit A
     Case
   Case 17,17-36268   Doc 11/30/2020,
            Doc 183, Filed 195 Filed 12/14/20   Entered 12/14/20
                                      Entered 11/30/2020         15:50:16
                                                         05:55:13,         Desc
                                                                   Desc Exhibit  Main A,
                                                                                Exhibit
                                 Document     Page
                                       Page 4 of 127 of 20
Invoice #: Settle                           Page 2                           November 4, 2020

                    Review Supreme Court Rule 23 Order.                      0.30       45.00        CC

 Apr-29-20          Reviews of draft settlement and related tax matters,     1.40      455.00        JSW
                    and RFREINV status with K. Morgan, J. Porada.

                    Call with Chancery Division; request copy of             0.40       60.00        CC
                    Opinion Order.

 Apr-30-20          Review (1.80) and revisions (2.80) to draft settlement   4.80    1,560.00        JSW
                    agreement; ecomm delivery of same to K. Morgan
                    (0.20).

 May-05-20          Continued revisions to draft settlement agreement        7.30    2,372.50        JSW
                    (3.40); Ecomm delivery of same to K. Morgan
                    (0.30); tax research regarding discharge and court-
                    approved plan definitions for Code Sec 108 (2.40);
                    telephone conferences with K. Morgan, J. Porada,
                    and K. Morgan and D. Devit regarding closing and
                    funding structure issues and related matters (1.20).

 May-06-20          Review of settlement agreement release scope,            0.70      227.50        JSW
                    closing order and structure and related tax matters
                    with J. Porada; title insurance matters review with K.
                    Morgan.

 (1) Lumping                                                                          Reduced
                                                                                    10%/22.75



 May-11-20          Review of Berwyn title commitment in connection          0.50      162.50        JSW
                    with Settlement Agreement due diligence; comments
                    to K. Morgan.

 May-12-20          Settlement virtual conference with attorneys to          2.30      747.50        JSW
                    review settlement agreement, and tax compliance and
                    related indemnity issues, and preparation therefor.

                    Correspondence with Cook County Chancery                 0.50       75.00        CC
                    regarding Opinion.

 May-13-20          Tax matters related to 2017 transfers of investment      3.50    1,137.50        JSW
                    interests to Claimants (0.80), related review of court
                    record for decisions as to valuation methods (1.50),
                    and related ecomms (0.50), telephone conference
                    with C. Cain (0.30), K. Morgan (0.50), T. Elliott re
                    same.

                    Review and forward documents regarding Cook              1.70      255.00        CC
                    County case to JSW.




                                                                                         Exhibit A
     Case
   Case 17,17-36268   Doc 11/30/2020,
            Doc 183, Filed 195 Filed 12/14/20   Entered 12/14/20
                                      Entered 11/30/2020         15:50:16
                                                         05:55:13,         Desc
                                                                   Desc Exhibit  Main A,
                                                                                Exhibit
                                 Document     Page
                                       Page 5 of 128 of 20
Invoice #: Settle                         Page 2                          November 4, 2020
 May-14-20          Continued review of Court record and related          6.40   2,080.00        JSW
                    document retrieval matters in connection with
                    valuation of investment interests for tax reporting
                    purposes (3.40); telephone conference with Don
                    Devit regarding Settlement Agreement tax issues and
                    related matters, and preparation therefore (3.00).

                    Review Settlement Documents.                          2.00    300.00         CC




                                                                                     Exhibit A
     Case
   Case 17,17-36268   Doc 11/30/2020,
            Doc 183, Filed 195 Filed 12/14/20   Entered 12/14/20
                                      Entered 11/30/2020         15:50:16
                                                         05:55:13,         Desc
                                                                   Desc Exhibit  Main A,
                                                                                Exhibit
                                 Document     Page
                                       Page 5 of 129 of 20
Invoice #: Settle                           Page 3                          November 4, 2020

 May-15-20          Preparation of Tax Memo file (2.30); ecomm to JJP,      4.40   1,430.00        JSW
                    K. Morgan including proposed order of events prior
                    to settlement and closing execution, and tax
                    compliance matters (1.80); request to R. Minetz
                    regarding Heath Trust and Estate matters (0.30).

 May-20-20          Review of Bankruptcy Plan implications related to       1.50    487.50         JSW
                    calculation of tax liability as of 12-6-2017 (0.70);
                    recommended Settlement Agreement terms for
                    income tax matters , preparation and delivery to J.
                    Porada (0.80).

 May-21-20          Telephone conference with J. Porada and K. Morgan       3.80   1,235.00        JSW
                    to review client concerns with Settlement Agreement
                    and related matters (2.00); telephone conference with
                    J. Porada to review legal fee matters and related tax
                    considerations, and to review restructure of
                    Settlement transactions by assigning rights to
                    purchase Ciebien interests in Berwyn property to JJP
                    Ridgeland KKJJ, LLC (1.00); review of cash flows
                    for proposed transactions (0.80).

 May-22-20          Preparation of detailed Sources and Applications of     2.50    812.50         JSW
                    Funds and Cash Transfer schedule for review by
                    client and bankruptcy counsel in connection with
                    restructuring of Settlement.

 Jun-13-20          Porada Settlement Agreement closing order escrow        0.50    162.50         JSW
                    instructions review and transmittal to K. Morgan.

 Jun-18-20          Porada Settlement Agreement closing order escrow        0.50    162.50         JSW
                    instructions review and transmittal to J. Porada.

 Jun-22-20          Pre-petition tax liability matter review with K.        0.40    130.00         JSW
                    Morgan.

 Jun-23-20          Review of Health probate court records and request      2.40    780.00         JSW
                    for assignments evidencing transfer and related
                    information from C. Latimer (0.60); review of
                    adjusted settlement payment amounts with D. Devitt
                    (0.40); proposed closing structure and steps
                    preparation and transmittal to parties (1.40).

 Jun-24-20          Review of settlement agreement draft and revisions      3.80   1,235.00        JSW
                    thereto in accord with proposed transaction structure
                    and required closing steps (2.50); e-comms with D.
                    Devitt and K. Morgan regarding same (1.00);
                    delivery of draft to Sellers (0.30).

 Jun-25-20          Revisions to Settlement Agreement Escrow                3.80   1,235.00        JSW
                    Instructions (1.20); transmittal to all attorneys of
                    proposed accounting for Escrow Fund shares (0.40);
                    review of demand for back taxes from Rezai and
                    Heath (1.00).

                                                                                       Exhibit A
     Case
   Case 17,17-36268   Doc 11/30/2020,
            Doc 183, Filed 195 Filed 12/14/20   Entered 12/14/20
                                      Entered 11/30/2020          15:50:16
                                                          05:55:13,         Desc
                                                                    Desc Exhibit  Main A,
                                                                                 Exhibit
                                Document     Page
                                       Page 6 of 1210 of 20
Invoice #: Settle                           Page 4                            November 4, 2020

 Jun-26-20          Review of draft agreement with D. Devitt, and             2.60      845.00        JSW
                    preparation therefor; preparation and transmittal of
                    escrow instruction Accounting to D. Devitt.
 (1) Lumping                                                                           Reduced
                                                                                     10%/$84.5


 Jun-29-20          Review of tax claim matters and defenses thereto          0.60      195.00        JSW
                    with K. Morgan; e-comm regarding same.

 Jun-30-20          Tax claim matter review and counterclaim matters.         0.40      130.00        JSW

 Jul-01-20          Computation and reconciliation of tax liabilities,        6.50    2,112.50        JSW
                    penalties and interests on related to Seller 2017-19
                    JJP Ridgeland KKJJ LLC income shares in
                    connection with settlement proposal for calendar
                    years 2017 (2.2), 2018 (2.2), and 2019 (.80); various
                    e-communications to Bob Minetz, Saskia Brian, and
                    Keevan Morgan, in connection with partnership tax
                    accounting matters; e-comm to J. Porada/K. Morgan
                    regarding approach to offer (1.3).
 July-03-20         Development of alternative structures for Ciebien-        4.10    1,332.50        JSW
                    Ching buyout in light of disputes with Rezai and
                    Heath (1.80); financial transaction analyses
                    preparation (1.70) and transmittal to JJP, KM (0.60).
 July-05-20         Preparation of 2017 and prior year J. Porada tax          2.40      780.00        JSW
                    liability estimates for bankruptcy (2.10) and
                    transmittal to K. Morgan (0.30).
 July-06-20         Request for Ridgeland Plaza Management Report             0.20       65.00        JSW
                    from Joe Porada.
 July-09-20         Review of Devitt changes and revisions for tax claim      3.70    1,202.50        JSW
                    settlement and related matters. Transmittal of draft to
                    K. Morgan.
 July-10-20         Revisions to Escrow Instructions/Escrow                   3.30    1,072.50        JSW
                    Accounting, and related revisions to Draft
                    Agreement; transmittal of draft to K. Morgan, J.
                    Porada.
 (1) Lumping                                                                           Reduced
                                                                                     10%/$107.
                                                                                            25

 Jul-12-20          Tax settlement provisions and general review and          5.10    1,657.50        JSW
                    revisions to Settlement Agreement (1.4); telephone
                    conference with K. Morgan and J. Porada (1.5);
                    further revisions to Agreement, ecomm transmittal of
                    draft to all attorneys and client; revisions to Escrow             Reduced
                    Accounting and roll-forward of LLC estimated tax                  10%/$71.5
   (1) Lumping      income for 2020 (2.2).



                                                                                          Exhibit A
     Case
   Case 17,17-36268   Doc 11/30/2020,
            Doc 183, Filed 195 Filed 12/14/20   Entered 12/14/20
                                      Entered 11/30/2020          15:50:16
                                                          05:55:13,         Desc
                                                                    Desc Exhibit  Main A,
                                                                                 Exhibit
                                Document     Page
                                       Page 7 of 1211 of 20
Invoice #: Settle                          Page 4                            November 4, 2020
 July-13-20         Preparation of Schedule 10 (Assets at 6-30-20) and      1.80     585.00         JSW
                    transmittal to K. Morgan and J. Porada. Calls with J.
                    Porada and K. Morgan re: tax matters and settlement
                    of tax claim for 2020.
 (1) Lumping                                                                         Reduced
                                                                                   10%/$58.5


 July-16-20         Review of Settlement Agreement status and related       0.40      130.00        JSW
                    matters with K. Morgan.




                                                                                        Exhibit A
      Case
    Case 17,17-36268   Doc 11/30/2020,
             Doc 183, Filed 195 Filed 12/14/20   Entered 12/14/20
                                       Entered 11/30/2020          15:50:16
                                                           05:55:13,         Desc
                                                                     Desc Exhibit  Main A,
                                                                                  Exhibit
                                 Document     Page
                                        Page 7 of 1212 of 20
Invoice #: Settle                           Page 5                         November 4, 2020

 July-17-20          Review and thoughts on Rezai-Heath counter            1.60      520.00        JSW
                     offer and related matters with K. Morgan, J.
                     Porada; tax language prep and transmittal to K.
                     Morgan.
 July-22-20          Preparation of proposed tax changes to                3.40    1,105.00        JSW
                     Settlement Agreement and transmittal to K.
                     Morgan; review with JJP of economics of
                     options to settlement globally v. only Ciebien-
                     Ching.
 (1) Lumping                                                                        Reduced
                                                                                  10%/$110.
                                                                                          5



 July-23-20          Final review and transmittal of Proposed Tax          1.30      422.50        JSW
                     Revisions to Settlement Agreement to all attorneys.
 July-24-20          Further review with JJP of economics of options       0.40      130.00        JSW
                     to settlement globally v. only Ciebien-Ching.
 July-28-20          Review and response to KM, JJP re: Saskia             0.50      162.50        JSW
                     Bryan remaining concerns on JSW Tax
                     Proposals; review with KM regarding same.
 July-30-20          Further analysis of legal considerations of Stage     2.40      780.00        JSW
                     Settlement and preparation of comparative
                     financial analysis for 2017 bankruptcy filing,
                     Global Settlement, and Stage Settlement; sent
                     same to JJP; review and responses to JJP
                     settlement agreement points to JJP and KM.
 (1) Lumping                                                                       Reduced
                                                                                   10%/$78




 July-31-20          Review of closing status with K. Morgan; review of    1.20      390.00        JSW
                     Fee Petition.
 Aug-01-20           Conference call with K. D. Morgan and J. J.           1.60      520.00        JSW
                     Porada to review settlement options and related
                     tax adjustment provisions, and preparation
                     therefor.
 Aug-07-20           Drafting comments to J. Porada; K. Morgan             1.20      390.00        JSW
                     regarding further assurances provision and Mid
                     America real estate valuation matters review
                     with J. Porada.



                                                                                       Exhibit A
      Case
    Case 17,17-36268   Doc 11/30/2020,
             Doc 183, Filed 195 Filed 12/14/20   Entered 12/14/20
                                       Entered 11/30/2020          15:50:16
                                                           05:55:13,         Desc
                                                                     Desc Exhibit  Main A,
                                                                                  Exhibit
                                 Document     Page
                                        Page 8 of 1213 of 20
Invoice #: Settle                          Page 5                          November 4, 2020
 Aug-09-20           Start agreement revisions using the resolutions      1.40     455.00        JSW
                     found in (1) JSW 7-30-2020 email to client
                     clearing his points, (2) S. Bryan 7-3-20 email to
                     K. Morgan, and (3) the August 5-20 emails to K.
                     Morgan from R. Minetz.
 Aug-10-20           Review with K. Morgan client authorities as to       0.50     162.50        JSW
                     issues regarding (1) avoiding real estate transfer
                     taxes, (2) "further assurances" provision
                     resolution with carve-out for post-closing “legal
                     counseling” costs, and (3) elimination of Mid-
                     America Asset Management release.




                                                                                     Exhibit A
      Case 17-36268     Doc 195     Filed 12/14/20 Entered 12/14/20 15:50:16       Desc Main
                                    Document      Page 14 of 20

Invoice #: Settle                           Page 6                        November 4, 2020

 Aug-11-20            Review with D. Devitt of document open points,      1.80      585.00        JSW
                      including Mid-America release; escrow
                      accounting revisions. Revisions to Settlement
                      Agreement for tax settlement provisions ; Porada
                      joint liability with JJP Ridgeland clarification.
 (1) Lumping                                                                       Reduced
                                                                                 10%/$58.5




 Aug-12-20            Agreement draft status matters.                     0.40      130.00        JSW
 Aug-17-20            Preliminary review of client revisions to           1.50      487.50        JSW
                      Settlement Agreement.
 Aug-18-20            Review of payment funding source matters with       0.50      162.50        JSW
                      K. Morgan.
 Aug-21-20            Valuation and discount matter review with K.        0.40      130.00        JSW
                      Morgan.
 Aug-26-20            Review and comment to client and K. Morgan          1.60      520.00        JSW
                      re: client's proposed revisions; Mid-America
                      release matters review with client and K.
                      Morgan.
 Aug-27-20            Review and response to K. Morgan draft              1.20      390.00        JSW
                      comments.
 Aug-28-20            Review of JJP settlement agreement points,          1.80      585.00        JSW
                      development of responses thereto and related tax
                      research.
 Aug-29-20            Review and resolution conference with J. Porada     2.80      910.00        JSW
                      and K. Morgan regarding settlement agreement,
                      and preparation of client instructions based on
                      discussions for remaining negotiations and
                      finalization of settlement agreement.
 Aug-30-20            Preparation for Devitt-Morgan-JSW negotiation;      0.60      195.00        JSW
                      open points.
 Aug-31-20            Negotiation conference with K. Morgan and D.        1.70      552.50        JSW
                      Devitt to review and resolve remaining open
                      points; status report to J. Porada.
 Sept-01-20           Review of K. Morgan report to JJP on Ciebien        0.70      227.50        JSW
                      response to real estate tax adjustment (0.4);
                      review of JJP proposed adjustment to tax
                      settlement formula tax rate (0.3).




                                                                                      Exhibit A
     Case 17-36268     Doc 195     Filed 12/14/20 Entered 12/14/20 15:50:16    Desc Main
                                   Document      Page 15 of 20
Sept-02-20           Response and analysis to JJP proposed             3.30   1,072.50        JSW
                     adjustment to tax settlement formula tax rate
                     (0.8); preliminary review of Ridgeland Plaza
                     July 2020 report (0.7); Review and revisions to
                     Notice of Debtor's Motion to Approve
                     Settlement Agreement (1.5), and delivery of
                     proposed revisions to K.D. Morgan (0.3).




                                                                                  Exhibit A
      Case 17-36268     Doc 195      Filed 12/14/20 Entered 12/14/20 15:50:16       Desc Main
                                     Document      Page 16 of 20
Invoice #: Settle                            Page 7                         November 4, 2020

 Sept-08-20           Summary of proposed revisions and status of           1.60    520.00         JSW
                      Devitt 8-21-20 agreement draft (1.2) and reviews
                      with K. Morgan (0.4).
 Sept-11-20           Request to C. Syperski as to status of collections    1.10    357.50         JSW
                      on 2016 judgment against Ciebien (0.5); review
                      of 2016 judgment matters with K. Morgan (0.2);
                      planning review with J. Porada as to using
                      children trust as purchaser of JJP Ridgeland
                      KKJJ, LLC membership interests under claimant
                      settlement (0.4).
 (2) Unreas. Time                                                                  Reduced
                                                                                   .4/ $130




 Sept-13-20           Confirmation of client instructions in connection
                      with proposing adjustments to D. Devitt for
                      seller credits regarding real estate tax proration,
                      Ciebien release from Mid-America, and
                      satisfaction of release 2016 judgment (0.8);
                      assignment of purchaser rights to membership          1.20    390.00         JSW
                      interests to KKJJ Irrevocable Trust (0.4).
 Sept-15-20           Delivery of 2016 judgement to D. Devitt and           1.30    422.50         JSW
                      review status of its satisfaction (0.4);
                      conversation with D. Devitt re: judgment
                      satisfaction (0.4); review of real estate proration
                      proposal with K. Morgan (0.5).
 Sept-16-20           Review and analysis of staged settlements (buy        2.50    812.50         JSW
                      Ciebien now, buy Rezai, et al. later) with J.
                      Porada (1.2); preparation of client direction
                      confirmation memo for client (1.3).
 Sept-17-20           Confirmation of Client directions to K. Morgan        3.70   1,202.50        JSW
                      (0.3); review of status of 2016 Judgment
                      satisfaction evidence and remaining amount
                      outstanding with K. Morgan ((0.4); research re:
                      interest rate for partner advances (1.2);
                      calculation of pre and post judgment interest due
                      for excess contributions made by J. Porada to
                      Ridgeland Joint Venture (1.8).
 Sept-18-20           Delivery of Ciebien response to proposed credits      0.60    195.00         JSW
                      to J. Porada (0.3); proposal for resolution of
                      2106 unsatisfied judgment interest to J. Porada
                      (0.3).

                                                                                       Exhibit A
     Case 17-36268     Doc 195      Filed 12/14/20 Entered 12/14/20 15:50:16     Desc Main
                                    Document      Page 17 of 20
Sept-19-20           Review of outstanding matters and                    0.70   227.50        JSW
                     recommendations as to resolution with J. Porada.
Sept-20-20           Review of settlement economic issues with J.         0.80   260.00        JSW
                     Porada.
Sept-21-20           Review of resolution for 2016 Ciebien                0.50   162.50        JSW
                     Settlement matter with D. Devitt (0.3); request
                     for confirmation of resolution to J. Porada (0.2).




                                                                                   Exhibit A
      Case 17-36268     Doc 195     Filed 12/14/20 Entered 12/14/20 15:50:16          Desc Main
                                    Document      Page 18 of 20

Invoice #: Settle                           Page 8                           November 4, 2020

 Sept-23-20           Reconciliation of pending transaction to real         2.20       715.00        JSW
                      estate appraisals and cash at 12-31-2019 (1.9)
                      and delivery to J. Porada and K. Morgan (0.3).
 Sept-25-20           Revisions to Settlement Agreement and Escrow          2.50       812.50        JSW
                      Accounting for Ciebien credit and other revised
                      numbers (2.2); transmittal to J. Porada (0.3).
 Sept-26-20           Review of revised agreement with J. Porada, and       1.80       585.00        JSW
                      preparation therefor (1.1); transmittal of request
                      for confirmation of approval regarding same
                      (0.3); draft agreement to all attorneys (0.4).
 Sept-28-20           Revisions of Settlement Agreement Escrow              1.60       520.00        JSW
                      Accounting for September RJV report (1.0);
                      transmittal of revised report to all attorneys
                      (0.3); transmittal of 2016 Judgment interest due
                      to D. Devitt (0.3).
                      Totals                                               161.8   $51,675.00

 DISBURSEMENTS

 Mar-01-20            Pacer Research on 2/14/20                                          4.30

                      Totals                                                            $4.30

                      Total Fee & Disbursements for all charges on this                         $51,679.30
                      matter

 TAX ID Number        XX-XXXXXXX




                                                                                         Exhibit A
         Case 17-36268         Doc 195      Filed 12/14/20 Entered 12/14/20 15:50:16            Desc Main
                                            Document      Page 19 of 20


                                             Rathje Woodward LLC
                                                 300 Roosevelt Road
                                                      Suite 300
                                                Wheaton, IL 60187 USA

                             Ph: 630-668-8500                            Fax: 630-668-9218

Joseph Porada                                                                                    November 4, 2020
P.O. Box 31232
Chicago, IL                                                                                  File #:   jsw18319
60631-0232                                                                                   Inv #:    Settle

RE:    Tax & Financial

 DATE                    DESCRIPTION                                              HOURS AMOUNT LAWYER
 Dec-31-18               Review of status of payments in ordinary course of         0.60     195.00       JSW
                         bankruptcy estate with T. Banich and related
                         liquidation matters.

 Jan-03-19               Review of Bankruptcy status and outstanding admin          0.50     162.50       JSW
                         payment matters with T. Banich; call to J. Porada re:
                         same.

 Jan-05-19               Review of Bankruptcy status and outstanding admin          0.40     130.00       JSW
                         payment matters with T. Banich; call and email to J.
                         Porada re: same and liquidation of disputes.

 Mar-06-19               Review of J. Porada 2017 tax matters and Laura J.          1.60     520.00       JSW
                         Porada 2009 Irrevocable Trust with J. Porada (0.80)
                         and preparation therefor (0.80).

 Apr-04-19               Review of J. Porada unfiled 2015-17 federal and            0.40     130.00       JSW
                         Illinois income tax return matters with T. Banich.

 Apr-11-19               Preparation of J. Porada 2015 income tax returns.          2.30     747.50       JSW

 Apr-12-19               Continued preparation of 2015 income tax returns.          1.80     585.00       JSW

 Apr-13-19               Finalization of J. Porada 2015 income tax returns.         2.10     682.50       JSW

 Apr-14-19               Preliminary research and review of Bankruptcy estate       1.40     455.00       JSW
                         income complaint rules(1.10, and review with J.
                         Porada (0.30).

 Jun-04-19               Review of federal and Illinois income tax return           0.40     130.00       JSW
                         matters with T. Banich.

 Jun-11-19               Response to T. Banich regarding tax exemptions             0.30      97.50       JSW
                         status.

 Sep-04-19               Further review of unfiled 2015-17 J. Porada Federal        0.40     130.00       JSW
                         and Illinois income tax return matters with T. Banich.


                                                                                                   Exhibit A
      Case 17-36268      Doc 195       Filed 12/14/20 Entered 12/14/20 15:50:16              Desc Main
                                       Document      Page 20 of 20
Invoice #: Settle                               Page 2                               November 4, 2020

 Oct-09-19            Preparation of J. Porada 2017 Federal and Illinois            2.40     780.00         JSW
                      Income Tax returns (1.80) and determination of
                      bankruptcy Estate tax liabilities (0.60).

 Oct-10-19            Revisions and review of J. Porada 2016 Federal and            1.40     455.00         JSW
                      Illinois Income Tax returns (0.90) and determination
                      of Bankruptcy Estate tax liabilities (0.30); transmittal
                      to J. Porada for review (0.20).

                      Revisions and review of J. Porada 2017 Federal and            1.30     422.50         JSW
                      Illinois Income Tax returns (0.80) and determination
                      of Estate tax liabilities (0.30); transmittal to J. Porada
                      for review (0.20).

 Jan-20-20            Preparation of IRS Power of Attorney for 2015-2018            0.50     162.50         JSW
                      and transmittal to J. Porada.

 Feb-10-20            Review of 2017 J. Porada tax liabilities with K.              0.40     130.00         JSW
                      Morgan.

 Mar-29-20            Review and revisions for 2017 J. Porada tax returns           2.30     747.50         JSW
                      final draft to client (2.00) and transmittal (0.30).

 Mar-31-20            Review and response to taxpayer comments                      0.30      97.50         JSW
                      regarding J. Porada 2016 tax return.

 Apr-05-20            Final review of J. Porada 2016 tax returns open               0.80     260.00         JSW
                      points delivered to JJP for clearance.

 Apr-06-20            Finalization and delivery to JJP of 2016 personal             1.30     422.50         JSW
                      income tax returns (0.60), and responses to follow up
                      questions with respect thereto (0.70).

 May-20-20            Calculation of investment valuation estimates for             3.40    1,105.00        JSW
                      2017 transfers 1.00); revisions to 2017 tax returns for
                      capital transactions (1.00); tax summary preparation
                      and e-delivery to J. Porada (1.40).

 Jun-02-20            Reviews of Kathleen Heath Living Trust matters                0.50     162.50         JSW
                      with Cary Latimer.

 Jun-24-20            Tax return collection and transmittal to K. Morgan            0.50     162.50         JSW
                      regarding tax liabilities for IRS, IDOR.

 Jun-26-20            Preliminary review of Seller claim for reimbursement          0.40     130.00         JSW
                      of 2017-2019 Seller taxes.

                      Totals                                                       27.70   $9,002.50

                      Total Fee & Disbursements for all charges on this                                 $9002.50
                      matter

 TAX ID Number        XX-XXXXXXX


                                                                                                Exhibit A
